BROCK, Justice
(dissenting).
I fully agree with the conclusion of the Court that the trial judge committed error in his instructions to the jury that they could render a joint verdict for both plaintiffs and in his acceptance of such joint verdict, but I must dissent from its further holding that this error could be and was waived by the plaintiffs. In my view, the error was so fundamental that this Court should hold that it could not be the subject of waiver. I would hold that the *399decisions in State ex rel. Coffelt v. Hartford Accident & Indemnity Co., 44 Tenn.App. 405, 314 S.W.2d 161 (1958) and Gilson v. Gillia, 45 Tenn.App. 193, 321 S.W.2d 855 (1959) should be restricted to the peculiar facts there involved. Furthermore, the Court’s reliance upon T.C.A. § 20-1509 is, I believe, misplaced; that statute is contained in a chapter of the code styled “Formal Defects In Proceedings” and originated in an Act of the General Assembly dealing with a number of purely formal, as distinguished from fundamental, errors in procedure. See Chapter 152, Public Acts of 1851-2. As I construe the statute, it presupposes a valid verdict and provides only for waiver of formal defects in recording such verdict. But, such is not the case here, where we have two separate, distinct civil actions of two individuals suing for damages for personal injuries suffered by each and in which each plaintiff demanded and is entitled to an individual verdict. “In such case, the verdict shall be as the right may appear, and shall state separately any amount allowed to or against any of the parties.” (Emphasis added.) T.C.A. § 25-106. Yet, the jury, as expressly authorized by the trial judge, has not rendered a verdict in either of the two cases; there is no verdict for Lorraine R. Burton or for Clarence W. Burton. Instead, the jury has purported to render a joint verdict for the plaintiffs as if they jointly owned and prosecuted a single cause of action. In my opinion, the trial judge has a non-delegable, non-waivable duty to keep the jury together until they render separate verdicts in the case of each plaintiff when, as here, several distinct civil actions are tried together. Nunamaker v. New Alexandria Bus Co., 371 Pa. 28, 88 A.2d 697 (1952); Dauenhauer v. Sullivan, 215 Cal.App.2d 231, 30 Cal.Rptr. 71 (1963). Failure to object to an invalid verdict will not preclude a party from subsequently attacking it. McInturff v. White et al., supra; Measeck v. Noble, 9 A.D.2d 19, 189 N.Y.S.2d 748 (1959); Baxter v. Tankersley, 416 S.W.2d 737 (Ky.1967); Shultz v. Monterey, 232 Or. 421, 375 P.2d 829 (1962); Saucier v. Walker, 203 So.2d 299 (Miss.1967); Helm v. Wells, Tenn.Ct.App., 488 S.W.2d 733 (1972). Accordingly, I would hold that the error of the trial judge in his instructions to the jury and in his acceptance of the purported verdict of the jury could not be waived. I would affirm the judgment of the Court of Appeals that these cases be remanded to the trial court for a new trial.